
	
		II
		112th CONGRESS
		2d Session
		S. 3196
		IN THE SENATE OF THE UNITED STATES
		
			May 17, 2012
			Ms. Snowe (for herself
			 and Ms. Landrieu) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		A BILL
		To establish the National Women's High-Growth Business
		  Bipartisan Task Force, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the National Women’s High-Growth
			 Business Bipartisan Task Force Act of 2012.
		2.DefinitionsIn this Act—
			(1)the terms
			 Administration and Administrator mean the Small
			 Business Administration and the Administrator thereof, respectively;
			(2)the term
			 Task Force means the National Women's High-Growth Business
			 Bipartisan Task Force established under section 3; and
			(3)the term
			 small business concern owned and controlled by women has the
			 meaning given that term in section 3(n) of the Small Business Act (15 U.S.C.
			 632(n)).
			3.National Women's
			 High-Growth Business Bipartisan Task Force
			(a)EstablishmentThere
			 is established the National Women’s High-Growth Business Bipartisan Task Force,
			 which shall serve as an independent source of advice, research, and policy
			 recommendations to—
				(1)the
			 Administrator;
				(2)the Assistant
			 Administrator of the Office of Women's Business Ownership of the
			 Administration;
				(3)Congress;
				(4)the President;
			 and
				(5)other Federal
			 departments and agencies.
				(b)Membership
				(1)Number of
			 membersThe Task Force shall be composed of 15 members, of
			 which—
					(A)8 shall be
			 individuals who own small business concerns owned and controlled by women,
			 including not fewer than 2 individuals who own small business concerns owned
			 and controlled by women in industries in which women are traditionally
			 underrepresented;
					(B)2 shall be
			 individuals having expertise conducting research on women’s business, women’s
			 entrepreneurship, new business development by women, and high-growth business
			 development; and
					(C)5 shall be
			 individuals who represent women’s business organizations, including women’s
			 business centers and women’s business advocacy groups.
					(2)Appointment of
			 members
					(A)Owners of small
			 business concerns owned and controlled by womenOf the members of
			 the Task Force described in paragraph (1)(A)—
						(i)2
			 shall be appointed by the Chairperson of the Committee on Small Business and
			 Entrepreneurship of the Senate;
						(ii)2
			 shall be appointed by the Ranking Member of the Committee on Small Business and
			 Entrepreneurship of the Senate;
						(iii)2
			 shall be appointed by the Chairperson of the Committee on Small Business of the
			 House of Representatives; and
						(iv)2
			 shall be appointed by the Ranking Member of the Committee on Small Business of
			 the House of Representatives.
						(B)Other
			 membersThe members of the Task Force described in subparagraphs
			 (B) and (C) of paragraph (1) shall be appointed by the Administrator.
					(C)Initial
			 appointmentsThe individuals described in subparagraphs (A) and
			 (B) shall appoint the initial members of the Task Force not later than 90 days
			 after the date of enactment of this Act.
					(D)Geographic
			 considerationsIn making an appointment under this paragraph, the
			 individuals described in subparagraphs (A) and (B) shall give consideration to
			 the geographic areas of the United States in which the members of the Task
			 Force live and work, particularly to ensure that rural areas are represented on
			 the Task Force.
					(E)Political
			 affiliationNot more than 8 members of the Task Force may be
			 members of the same political party.
					(3)Chairperson
					(A)Election of
			 chairpersonThe members of the Task Force shall elect 1 member of
			 the Task Force as Chairperson of the Task Force.
					(B)VacanciesAny
			 vacancy in the position of Chairperson of the Task Force shall be filled by the
			 Task Force at the first meeting of the Task Force after the date on which the
			 vacancy occurs.
					(4)Term of
			 service
					(A)In
			 generalExcept as provided in subparagraph (B), the term of
			 service of each member of the Task Force shall be 3 years.
					(B)Terms of
			 initial appointeesOf the members of the Task Force first
			 appointed after the date of enactment of this Act—
						(i)6
			 shall be appointed for a term of 4 years, including—
							(I)1 member
			 appointed by the individuals described in each of clauses (i), (ii), (iii), and
			 (iv) of paragraph (2)(A); and
							(II)2 members
			 appointed by the Administrator; and
							(ii)5
			 shall be appointed for a term of 5 years, including—
							(I)1 member
			 appointed by the individuals described in each of clauses (i), (ii), (iii), and
			 (iv) of paragraph (2)(A); and
							(II)1 member
			 appointed by the Administrator.
							(5)VacanciesA
			 vacancy on the Task Force shall be filled not later than 30 days after the date
			 on which the vacancy occurs, in the manner in which the original appointment
			 was made, and shall be subject to any conditions that applied to the original
			 appointment. An individual chosen to fill a vacancy shall be appointed for the
			 unexpired term of the member replaced.
				(6)Prohibition on
			 Federal employment
					(A)In
			 generalExcept as provided in subparagraph (B), no member of the
			 Task Force may serve as an officer or employee of the United States.
					(B)ExceptionA
			 member of the Task Force who accepts a position as an officer or employee of
			 the United States after appointment to the Task Force may continue to serve on
			 the Task Force for not more than 30 days after the date of such
			 acceptance.
					(7)Compensation
			 and expenses
					(A)No
			 compensationEach member of the Task Force shall serve without
			 compensation.
					(B)ExpensesThe
			 Administrator shall reimburse the members of the Task Force for travel and
			 subsistence expenses in accordance with section 5703 of title 5, United States
			 Code.
					(c)DutiesThe
			 Task Force shall—
				(1)review and
			 monitor plans and programs developed in the public and private sectors that
			 affect the ability of small business concerns owned and controlled by women to
			 obtain capital and credit and to access markets, and provide advice on
			 improving coordination between such plans and programs;
				(2)monitor and
			 promote the plans, programs, and operations of the Federal departments and
			 agencies that contribute to the formation and development of small business
			 concerns owned and controlled by women, and make recommendations to Federal
			 departments and agencies concerning the coordination of such plans, programs,
			 and operations;
				(3)develop and
			 promote initiatives, policies, programs, and plans designed to encourage the
			 formation of startups and high-growth small business concerns owned and
			 controlled by women;
				(4)advise the
			 Administrator on the development and implementation of an annual comprehensive
			 plan for joint efforts by the public and private sectors to facilitate the
			 formation and development of startups and high-growth small business concerns
			 owned and controlled by women; and
				(5)examine the link
			 between women who own small business concerns and intellectual property,
			 including—
					(A)the number of
			 patents, trademarks, and copyrights granted to women; and
					(B)the challenges
			 faced by high-growth small business concerns owned and controlled by women in
			 obtaining and enforcing intellectual property rights.
					(d)Powers
				(1)HearingsThe
			 Task Force may hold such hearings, sit and act at such times and places, take
			 such testimony, and receive such evidence as the Task Force considers advisable
			 to carry out its duties.
				(2)Task
			 groupsThe Task Force may, from time to time, establish temporary
			 task groups, as necessary to carry out the duties of the Task Force.
				(3)Information
			 from Federal agenciesUpon request of the Chairperson of the Task
			 Force, the head of any Federal department or agency shall furnish such
			 information to the Task Force as the Task Force considers necessary to carry
			 out its duties.
				(4)Use of
			 mailsThe Task Force may use the United States mails in the same
			 manner and under the same conditions as Federal departments and
			 agencies.
				(5)GiftsThe
			 Task Force may accept, use, and dispose of gifts or donations of services or
			 property.
				(e)Meetings
				(1)In
			 generalThe Task Force shall meet—
					(A)not less than 3
			 times each year;
					(B)at the call of
			 the Chairperson; and
					(C)upon the request
			 of—
						(i)the
			 Administrator;
						(ii)the Chairperson
			 and Ranking Member of the Committee on Small Business and Entrepreneurship of
			 the Senate; or
						(iii)the Chairperson
			 and Ranking Member of the Committee on Small Business of the House of
			 Representatives.
						(2)Participation
			 of Federal agencies
					(A)Participation
			 encouragedThe Task Force shall allow and encourage participation
			 in meetings by representatives from Federal agencies.
					(B)Functions of
			 representatives of Federal agenciesA representative from a
			 Federal agency—
						(i)may be used as a
			 resource; and
						(ii)may not vote or
			 otherwise act as a member of the Task Force.
						(3)LocationEach
			 meeting of the full Task Force shall be held at the headquarters of the
			 Administration, unless, not later than 1 month before the meeting, a majority
			 of the members of the Task Force agree to meet at another location.
				(4)Support by
			 AdministratorThe Administrator shall provide suitable meeting
			 facilities and such administrative support as may be necessary for each full
			 meeting of the Task Force.
				(f)Reports
				(1)Reports by Task
			 Force
					(A)Reports
			 requiredNot later than 30 days after the end of each fiscal
			 year, the Task Force shall submit to the President and to the Committee on
			 Small Business and Entrepreneurship of the Senate and the Committee on Small
			 Business of the House of Representatives, a report containing—
						(i)a detailed
			 description of the activities of the Task Force, including a report on how the
			 Task Force has carried out the duties described in subsection (c);
						(ii)the findings and
			 recommendations of the Task Force; and
						(iii)the
			 recommendations of the Task Force for—
							(I)promoting
			 intellectual property rights for high-growth small business concerns owned and
			 controlled by women; and
							(II)such legislative
			 and administrative actions as the Task Force considers appropriate to promote
			 the formation and development of small business concerns owned and controlled
			 by women.
							(B)Form of
			 reportsThe report required under subparagraph (A) shall
			 include—
						(i)any concurring or
			 dissenting views of the Administrator; and
						(ii)the minutes of
			 each meeting of the Task Force.
						(2)Reports by
			 Chief Counsel for Advocacy
					(A)Studies
						(i)In
			 generalNot less frequently than twice each year, the Chief
			 Counsel for Advocacy of the Small Business Administration, in consultation with
			 the Task Force, shall conduct a study of an issue that is important to small
			 business concerns owned and controlled by women.
						(ii)TopicsThe
			 topic of a study under clause (i) shall—
							(I)be an issue that
			 the Task Force determines is critical to furthering the interests of small
			 business concerns owned and controlled by women; and
							(II)relate
			 to—
								(aa)Federal prime
			 contracts and subcontracts awarded to small business concerns owned and
			 controlled by women;
								(bb)access to credit
			 and investment capital by women entrepreneurs;
								(cc)acquiring and
			 enforcing intellectual property rights; or
								(dd)any other issue
			 relating to small business concerns owned and controlled by women that the Task
			 Force determines is appropriate.
								(iii)ContractingIn
			 conducting a study under this subparagraph, the Chief Counsel may contract with
			 a public or private entity.
						(B)ReportThe
			 Chief Counsel for Advocacy shall—
						(i)submit a report
			 containing the results of each study under subparagraph (A) to the Task Force,
			 the Committee on Small Business and Entrepreneurship of the Senate, and the
			 Committee on Small Business of the House of Representatives; and
						(ii)make each report
			 submitted under clause (i) available to the public online.
						(g)Federal
			 Advisory Committee ActSection 14 of the Federal Advisory
			 Committee Act (5 U.S.C. App.) shall not apply to the Task Force.
			4.Repeal
			(a)Final
			 reportsNot later than 90 days after the date of enactment of
			 this Act—
				(1)the Interagency
			 Committee on Women's Business Enterprise shall submit to the President and the
			 Committee on Small Business and Entrepreneurship of the Senate and the
			 Committee on Small Business of the House of Representatives a report containing
			 the information described in paragraphs (1), (2), and (3) of section 404 of the
			 Women's Business Ownership Act of 1988 (15 U.S.C. 7104), as in effect on the
			 day before the date of enactment of this Act; and
				(2)the National
			 Women's Business Council shall submit to the President and the Committee on
			 Small Business and Entrepreneurship of the Senate and the Committee on Small
			 Business of the House of Representatives a report containing the information
			 described in subparagraphs (A), (B), and (C) of section 406(d)(6) of the
			 Women's Business Ownership Act of 1988 (15 U.S.C. 7106), as in effect on the
			 day before the date of enactment of this Act.
				(b)RepealThe
			 Women's Business Ownership Act of 1988 (15 U.S.C. 631 note) is amended by
			 striking title IV (15 U.S.C. 7101 et seq.).
			(c)Technical and
			 conforming amendmentsThe Small Business Act (15 U.S.C. 631 et
			 seq.) is amended—
				(1)in section
			 8(b)(1)(G) (15 U.S.C. 637(b)(1)(G)), by striking and to carry out the
			 activities authorized by title IV of the Women's Business Ownership Act of
			 1988; and
				(2)in section 29(g)
			 (15 U.S.C. 656(g))—
					(A)in paragraph (1),
			 by striking women's business enterprises (as defined in section 408 of
			 the Women's Business Ownership Act of 1988 (15 U.S.C. 631 note)) and
			 inserting small business concerns owned and controlled by women;
			 and
					(B)in paragraph
			 (2)(B)(ii)—
						(i)in subclause
			 (VI), by adding and at the end;
						(ii)in subclause
			 (VII), by striking the semicolon at the end and inserting a period; and
						(iii)by striking
			 subclauses (VIII), (IX), and (X).
						(d)Effective
			 dateThe amendments made by subsections (b) and (c) shall take
			 effect 90 days after the date of enactment of this Act.
			
